Exhibit 10.2 

 

PLACEMENT AGENCY AGREEMENT

 

July 29, 2019

 

ThinkEquity, A Division of Fordham Financial Management Inc.

17 State Street, 22nd Fl.

New York, NY 10004

 

Ladies and Gentlemen:

 

 

Introductory. Staffing 360 Solutions, Inc., a Delaware corporation (the
“Company”), proposes, subject to the terms and conditions herein, to issue and
sell an aggregate of up to $600,040 in shares (the “Shares”) of its common
stock, $0.00001 par value per share (the “Common Stock”), in one or more series
directly to various investors (collectively, the “Investors”). The Shares are
sometimes herein collectively referred to as the “Securities.”

 

The Company hereby confirms its agreement with the Placement Agent as follows:

 

Section 1. Agreement to Act as Placement Agent.

 

On the basis of the representations, warranties and agreements of the Company
herein contained, and subject to all the terms and conditions of this agreement
(the “Agreement”) between the Company and ThinkEquity, A Division of Fordham
Financial Management Inc. (“ThinkEquity”), ThinkEquity shall be the Company’s
non-exclusive placement agent (in such capacity, the “Placement Agent”), on a
reasonable efforts basis, in connection with the issuance and sale by the
Company of the Securities in one or more proposed takedowns from shelf
Registration Statement No. 333-230503, or other registration statement(s) filed
or to be filed to accomplish the takedowns (collectively the “Registration
Statement”), with the terms of each offering to be subject to market conditions
and negotiations between the Company, ThinkEquity and the prospective Investors
(each takedown shall be referred to herein as an “Offering”). As compensation
for services rendered, and provided that any of the Securities are sold to
Investors in any Offering, on the Closing Date (as defined below) of each
Offering, the Company shall pay to the Placement Agent an amount in cash equal
to 8% of the gross proceeds received by the Company from the sale of the
Securities (the “Placement Agent’s Fee”). The Company will pay the Placement
Agent’s Fee by wire of immediately available funds to the instructions provided
in Exhibit A hereto immediately upon receipt of the proceeds of the Offering at
each Closing Date.

 

This Agreement shall not give rise to any commitment by the Placement Agent to
purchase any of the Securities, and the Placement Agent shall have no authority
to bind the Company. The Placement Agent shall act on a reasonable efforts basis
and does not guarantee that it will be able to raise new capital in any
prospective Offering. The Company acknowledges that any advice given by
ThinkEquity to the Company is solely for benefit and use of the Board of
Directors of the Company and may not be used, reproduced, disseminated, quoted
or referred to, without the Placement Agent’s prior written consent. The
Placement Agent may retain other brokers or dealers to act as sub-agents on its
behalf in connection with any Offering.

 

Section 2. Representations, Warranties and Agreements of the Company.

 

The Company hereby represents, warrants and covenants to the Placement Agent as
of the date hereof, and as of the Closing Date of each Offering, as follows:

 

(a) Securities Law Filings. The Company meets the requirements for use of Form
S-3 under the Securities Act of 1933, as amended (the “Act”), and has filed with
the Securities and Exchange Commission (the “Commission”) the Registration
Statement on such Form S-3 (Registration File No. 333-230503), which has become
effective on April 11, 2019, for the registration under the Act of the
Securities. Such registration statement meets the requirements set forth in Rule
415(a)(1)(x) under the Act and complies in all other material respects with said
Rule. The Company will file with the Commission pursuant to Rule 424(b) under
the Act a supplement to the form of prospectus included in such registration
statement relating to a placement of the Securities and the plan of distribution
thereof and has advised the Placement Agent of all further material information
(financial and other) with respect to the Company to be set forth therein. Such
registration statement, including the exhibits thereto, as amended at the date
of this Agreement, is hereinafter called the “Registration Statement”; such
prospectus in the form in which it appears in the Registration Statement is
hereinafter called the “Base Prospectus”; and the supplemented form of
prospectus, in the form in which it will be filed with the Commission pursuant
to Rule 424(b) is hereinafter called a

--------------------------------------------------------------------------------

“Prospectus Supplement.” Any reference herein to the Registration Statement, the
Base Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the documents incorporated by reference therein (the “Incorporated
Documents”) pursuant to Item 12 of Form S-3 which were filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or before
the date of this Agreement, or the issue date of the Base Prospectus or
Prospectus Supplement, as the case may be; and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Base Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Base Prospectus or the Prospectus
Supplement, as the case may be, deemed to be incorporated therein by reference.
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus Supplement (and all other references of like import)
shall be deemed to mean and include all such financial statements and schedules
and other information which is or is deemed to be incorporated by reference in
the Registration Statement or the Prospectus Supplement, as the case may be.

 

(b) No Stop Order. No stop order suspending the effectiveness of the
Registration Statement or the use of the Base Prospectus or the Prospectus
Supplement has been issued, and no proceeding for any such purpose is pending or
has been initiated or, to the Company’s knowledge, is threatened by the
Commission.

  

(c) Compliance with Applicable Regulations. The Registration Statement (and any
further documents to be filed with the Commission) contains all exhibits and
schedules as required by the Act. Each of the Registration Statement and any
post-effective amendment thereto, at the time it became effective, complied in
all material respects with the Act and the Exchange Act and the applicable rules
and regulations of the Commission thereunder and did not and, as amended or
supplemented, if applicable, will not, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. Each of the Base
Prospectus and the Prospectus Supplement, as of its respective date, complied in
all material respects with the Act and the Exchange Act and the applicable rules
and regulations of the Commission thereunder. Each of the Base Prospectus and
the Prospectus Supplement, as amended or supplemented, did not and will not
contain as of the effective date thereof any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein not misleading;
and any further documents so filed and incorporated by reference in the Base
Prospectus or Prospectus Supplement, when such documents are filed with the
Commission, will conform in all material respects to the requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder, as applicable, and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein not misleading. Notwithstanding the foregoing, the Company makes no
representations or warranties as to the information contained in or omitted from
the Prospectus Supplement or any amendment thereof or supplement thereto in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Placement Agent specifically for use in the
Registration Statement or the Prospectus Supplement. No post-effective amendment
to the Registration Statement reflecting any facts or events arising after the
effective date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission.

 

(d) Reports and Documents, etc. There are no documents required to be filed with
the Commission in connection with the transaction contemplated hereby that (x)
have not been filed as required pursuant to the Act or (y) will not be filed
within the requisite time period. There are no contracts or other documents
required to be described in the Prospectus Supplement, or to be filed as
exhibits or schedules to the Registration Statement, which have not been
described or filed as required.

 

(e) Offering Materials Furnished to the Placement Agent. The Company has
delivered, or will as promptly as practicable deliver, to the Placement Agent
complete conformed copies of the Registration Statement and of each consent and
certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits) and the Base Prospectus and the
Prospectus Supplement, as amended or supplemented, in such quantities and at
such places as the Placement Agent reasonably requests.

 

(f) Distribution of Offering Material. The Company has not distributed and will
not distribute, prior to the completion of the distribution of the Securities,
any offering material in connection with the offering and sale of the Securities
other than the Base Prospectus and the Prospectus Supplement or the Registration
Statement and copies of the documents incorporated by reference therein. For the
avoidance of doubt, any other material prepared and distributed solely by the
Placement Agent is not deemed to be distributed by the Company for purposes of
this paragraph (f).

 

--------------------------------------------------------------------------------

(g) The Placement Agency Agreement. This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnification and contribution hereunder may be limited by applicable law
and except as the enforcement hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

  

(h) Authorization of the Securities. The Shares have been duly authorized for
issuance and sale, and when issued and delivered by the Company against payment
therefor pursuant to this Agreement, will be validly issued, fully paid and
nonassessable.

 

(i) No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Base Prospectus and in any Prospectus Supplement:
(i) there has been no material adverse change or effect, or any development that
could reasonably be expected to result in a material adverse change or effect,
in the condition, financial or otherwise, or in the earnings, business,
operations or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company and the Subsidiaries (as defined)
taken as a whole (any such change or effect, where the context so requires, is
called a “Material Adverse Change” or a “Material Adverse Effect”); (ii) the
Company and the Subsidiaries have not incurred any material liability or
obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
capital stock or repurchase or redemption by the Company of any class of capital
stock, except for any cash dividends pursuant to the Company’s regular quarterly
cash dividend program or preferred stock dividends on the Company’s outstanding
preferred stock.

 

(j) Independent Accountants. BDO USA, LLP, who have expressed their opinion with
respect to the annual financial statements (which term as used in this Agreement
includes the related notes and schedules thereto) and supporting schedules filed
with the Commission as a part of the Registration Statement and incorporated by
reference in the Prospectus Supplement, are independent public or certified
public accountants as required by the Act and the Exchange Act.

 

(k) Preparation of the Financial Statements. The financial statements filed with
the Commission as a part of the Registration Statement or included or
incorporated by reference in the Base Prospectus or Prospectus Supplement
present fairly the financial position of the Company and its consolidated
subsidiaries as of and at the dates indicated and the results of their
operations and cash flows for the periods specified therein. The supporting
exhibits and schedules included in the Registration Statement, if any, present
fairly the information required to be stated therein subject to the normal
year-end adjustments which are not expected to be material in amount. The
assumptions used in preparing the pro forma financial statements, if any,
provide a reasonable basis for presenting the significant effects attributable
to the transactions or events described therein, the related pro forma
adjustments comply with Regulation G and give appropriate effect to the
assumptions and the pro forma columns and reconciliations therein reflect the
proper application of adjustments to the corresponding historical financial
statements. Such financial statements and supporting schedules, if any, have
been prepared in conformity with generally accepted accounting principles as
applied in the United States (“GAAP”), as applicable, applied on a consistent
basis throughout the periods involved, except as may be expressly stated in the
related notes thereto and comply in all material respects with the Securities
Act, the Exchange Act and the applicable rules and regulations of the Commission
thereunder. No other financial statements or supporting schedules or exhibits
are required by the Act or the rules and regulations of the Commission
thereunder to be included in the Registration Statement or the Prospectus
Supplement.

 

(l) Incorporation and Good Standing. Each of the Company and its subsidiaries
set forth in Exhibit B hereto (the “Subsidiaries”) has been duly organized and
is validly existing and, as applicable, is a corporation in good standing under
the laws of its jurisdiction of incorporation with full corporate power and
authority to own its properties and other assets and conduct its business as
described in the Prospectus Supplement, and is duly qualified or licensed to do
business as a foreign corporation and, as applicable, is in good standing under
the laws of each jurisdiction which requires such qualification or license,
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect.

  

(m) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Registration
Statement and in each Prospectus Supplement (other than for issuances after the
dates thereof, if any, pursuant to employee benefit plans described in any
Prospectus Supplement, upon exercise or conversion of outstanding options,
warrants or preferred stock described in any Prospectus Supplement, or through
preferred stock dividends on the Company’s outstanding preferred stock described
in any Prospectus Supplement). The Shares conform in all material respects to
the description thereof contained in the Base Prospectus and the Prospectus
Supplement. As of May 13, 2019, there were 8,239,948 shares of common stock
outstanding. Since May 13, 2019, the Company has not issued any securities other
than Common Stock of the Company pursuant to the exercise or vesting of
previously outstanding options or other equity awards in connection with the
Company’s employee stock purchase and option plans (the “Plans”), options or

--------------------------------------------------------------------------------

other equity awards granted pursuant to the Plans in the ordinary course of
business consistent with past practice, or preferred stock issued as a result of
preferred stock dividends on the Company’s outstanding preferred stock, in each
case as disclosed in the Base Prospectus and each Prospectus Supplement. All the
issued and outstanding shares of the capital stock of the Company and the
Subsidiaries have been duly authorized and validly issued, are fully paid and
nonassessable and have been issued in compliance, in all material respects, with
federal and state securities laws, as applicable. Except as set forth in the
Base Prospectus and each Prospectus Supplement, all of the outstanding shares of
capital stock of the Subsidiaries are owned, directly or indirectly, by the
Company. None of the outstanding shares of capital stock of the Company or any
Subsidiary were issued in violation of any preemptive rights, rights of first
refusal or other similar rights to subscribe for or purchase securities. There
are no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other rights to purchase, or equity or debt securities
convertible into or exchangeable or exercisable for, any capital stock of the
Company or any Subsidiary other than those described in the Base Prospectus and
each Prospectus Supplement. The description of the Company’s stock option, stock
bonus and other stock plans or arrangements, and the options, warrants or other
rights granted thereunder, set forth in the Base Prospectus and the Prospectus
Supplement accurately and fairly presents the information required by the Act to
be shown with respect to such plans, arrangements, options and rights. Except as
set forth in the Base Prospectus or in any Prospectus Supplement, the Company
does not have any subsidiaries or own directly or indirectly any of the capital
stock or other equity or long-term debt securities or have any equity interest
in any other person.

 

(n) Stock Exchange Listing. The Common Stock (including the Shares) is
registered under the Exchange Act and is listed on the NASDAQ Capital Market
(“NASDAQ”), and the Company has taken no action designed to, or likely to have
the effect of terminating the registration of the Common Stock under the
Exchange Act or delisting or suspending from trading the Common Stock from
NASDAQ, nor has the Company received any information suggesting that the NASDAQ
is contemplating terminating or suspending such registration or listing, except
as described in the Company’s reports previously filed with the Commission.

 

(o) No Transfer Taxes or Other Fees. There are no transfer Taxes or other
similar fees or charges under United States law or the laws of any state or any
political subdivision thereof, required to be paid in connection with the
execution and delivery of this Agreement or the issuance and sale by the Company
of the Securities.

 

(p) No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the
Securities.

 

(q) Certificates. Any certificate signed by an officer of the Company and
delivered to the Placement Agent in connection herewith or in connection with
any Offering shall be deemed to be a representation and warranty by the Company
to the Placement Agent as to the matters set forth therein.

  

(r) No Third Parties. The Company represents to ThinkEquity that the Company has
not engaged and is not working with any third party finder in connection with
the Offering or the introduction of the Company to ThinkEquity and the Company
agrees not to engage, work with or pay fees to any third party finder in
connection with the Offering or the introduction of the Company to ThinkEquity.
The Company represents and warrants to ThinkEquity that the entry into this
Agreement or any other action of the Company in connection with the Offering
will not violate any agreement between the Company and any other broker dealer.

 

Section 3 Intentionally Omitted.

 

Section 4. Covenants of the Company.

 

The Company further covenants to and agrees with the Placement Agent as follows:

 

(a) Registration Statement Matters. The Company agrees to advise you promptly
after it receives notice thereof, of the time when any amendment to the
Registration Statement has been filed or becomes effective or any supplement to
the Prospectus Supplement or any amended Prospectus Supplement has been filed
and to furnish you with copies thereof; to file promptly all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Section 13(a), 14 or 15(d) of the Exchange Act
subsequent to the date of the Prospectus Supplement and for so long as the
delivery of a prospectus is required in connection with the offering or sale of
the Securities; to advise you, promptly after it receives notices thereof (i) of
any request by the Commission to amend the Registration Statement or to amend or
supplement the Prospectus Supplement or for additional information and (ii) of
the issuance by the Commission, of any stop order suspending the effectiveness
of the Registration Statement or any post-effective amendment thereto or any
order directed at any Incorporated Document or any amendment or supplement
thereto or any order preventing or suspending the use

--------------------------------------------------------------------------------

of the Base Prospectus or the Prospectus Supplement or any amendment or
supplement thereto or any post-effective amendment to the Registration
Statement, of the suspension of the qualification of the Securities for offering
or sale in any jurisdiction, of the institution or threatening of any proceeding
for any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement or Prospectus Supplement or for
additional information; and, in the event of the issuance of any stop order or
of any order preventing or suspending the use of the Base Prospectus or
Prospectus Supplement or suspending any such qualification, promptly to use its
reasonable best efforts to obtain the withdrawal of such order.

 

(b) Blue Sky Compliance. The Company will cooperate with the Placement Agent and
the Investors in endeavoring to qualify the Securities for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agent and the Investors may reasonably request and will make such
applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent, and provided further that the Company shall not be required to
produce any new disclosure document other than the Prospectus Supplement. The
Company will, from time to time, prepare and file such statements, reports and
other documents as are or may be required to continue such qualifications in
effect for so long a period as the Placement Agent may reasonably request for
distribution of the Securities.

  

(c) Amendments and Supplements to the Prospectus Supplement and Other Securities
Act Matters. The Company will comply with the Act and the Exchange Act, and the
rules and regulations of the Commission thereunder, so as to permit the
completion of the distribution of the Securities as contemplated in this
Agreement, the Base Prospectus and any Prospectus Supplement. If during the
period in which a prospectus is required by law to be delivered by a Placement
Agent or a dealer in connection with the distribution of Securities contemplated
by the Base Prospectus or any Prospectus Supplement, any event shall occur as a
result of which, in the judgment of the Company or in the reasonable opinion of
the Placement Agent or counsel for the Placement Agent, it becomes necessary to
amend or supplement the Base Prospectus or any Prospectus Supplement in order to
make the statements therein, in the light of the circumstances existing at the
time the Prospectus Supplement is delivered to a purchaser, not misleading, or,
if it is necessary at any time to amend or supplement the Base Prospectus or any
Prospectus Supplement to comply with any law, the Company promptly will prepare
and file with the Commission, and furnish at its own expense to the Placement
Agent and to dealers, an appropriate amendment to the Registration Statement or
supplement to the Base Prospectus or any Prospectus Supplement so that the
Prospectus Supplement as so amended or supplemented will not, in the light of
the circumstances when it is so delivered, be misleading, or so that the Base
Prospectus or any Prospectus Supplement will comply with such law. Before
amending the Registration Statement or supplementing the Base Prospectus in
connection with each Offering, the Company will furnish you with a copy of such
proposed amendment or supplement and will not file such amendment or supplement
to which you reasonably object.

 

(d) Copies of any Amendments and Supplements to the Prospectus Supplement. The
Company agrees to furnish the Placement Agent, without charge, during the period
beginning on the date hereof and ending on the later of the Closing Date of each
Offering or such date, as in the opinion of counsel for the Placement Agent, the
Prospectus Supplement are no longer required by law to be delivered in
connection with sales by a Placement Agent or dealer (the “Prospectus Delivery
Period”), as many copies of the Base Prospectus and Prospectus Supplement and
any amendments and supplements thereto (including any Incorporated Documents) as
the Placement Agent may reasonably request.

 

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in each Prospectus Supplement.

 

(f) Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Common Stock.

 

(g) Earnings Statement. As soon as practicable and in accordance with applicable
requirements under the Act, but in any event not later than 18 months after the
Closing Date of each Offering, the Company will make generally available to its
security holders and to the Placement Agent an earnings statement, covering a
period of at least 12 consecutive months beginning after the Closing Date, that
satisfies the provisions of Section 11(a) and Rule 158 under the Act.

 

(h) Periodic Reporting Obligations. During the Prospectus Delivery Period, the
Company shall duly file, on a timely basis, with the Commission and the NASDAQ
all reports and documents required to be filed under the Exchange Act within the
time periods and in the manner required by the Exchange Act.

  

(i) Additional Documents. The Company will enter into any subscription, purchase
or other customary agreements as the Placement Agent or the Investors deem
necessary or appropriate to consummate each Offering, all of which will be in
form and substance reasonably acceptable to the Placement Agent and the
Investors. The Company agrees that the Placement

--------------------------------------------------------------------------------

Agent may rely upon, and is a third party beneficiary of, the representation and
warranties, and applicable covenants, set forth in any such purchase,
subscription or other agreement with Investors in each Offering, and will be an
addressee of any legal opinion issued to Investors in each Offering.

 

Section 5. Conditions of the Obligations of the Placement Agent.

 

The obligations of the Placement Agent hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 2 as of the date hereof and as of the Closing Date of each
Offering as though then made, to the timely performance by the Company of its
covenants and other obligations hereunder on and as of such dates, and to each
of the following additional conditions:

 

(a) Compliance with Registration Requirements; No Stop Order; No Objection from
the Financial Industry Regulatory Authority, Inc. (“FINRA”). Each Prospectus
Supplement shall have been duly filed with the Commission in accordance with
Rule 424(b); no stop order suspending the effectiveness of the Registration
Statement or any part thereof shall have been issued and no proceeding for that
purpose shall have been initiated or threatened by the Commission; no order
preventing or suspending the use of any Prospectus Supplement shall have been
issued and no proceeding for that purpose shall have been initiated or
threatened by the Commission; no order having the effect of ceasing or
suspending the distribution of the Securities or any other securities of the
Company shall have been issued by any securities commission, securities
regulatory authority or stock exchange and no proceedings for that purpose shall
have been instituted or shall be pending or, to the knowledge of the Company,
contemplated by any securities commission, securities regulatory authority or
stock exchange; all requests for additional information on the part of the
Commission shall have been complied with; and FINRA shall have raised no
objection to the fairness and reasonableness of the placement agency terms and
arrangements.

 

(b) Corporate Proceedings. All corporate proceedings and other legal matters in
connection with this Agreement, the Registration Statement and each Prospectus
Supplement, and the registration, authorization, issue, sale and delivery of the
Securities, shall have been reasonably satisfactory to the Placement Agent’s
counsel, and such counsel shall have been furnished with such papers and
information as they may reasonably have requested to enable them to pass upon
the matters referred to in this Section 5.

 

(c) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement and prior to each Closing Date, there shall not have occurred any
Material Adverse Change or Material Adverse Effect, which, in your sole
judgment, makes it impracticable or inadvisable to proceed with the public
offering of the Securities on the terms and in the manner contemplated by the
applicable Prospectus Supplement.

 

(d) Opinion of Counsel for the Company. You shall have received on the Closing
Date of each Offering, and the Company shall cause to be delivered to you an
opinion of legal counsel to the Company in customary form, dated the Closing
Date, addressed to the Placement Agent.

 

(e) Officers’ Certificate. You shall have received on each Closing Date a
certificate of the Company, dated as of each Closing Date signed by the Chief
Executive Officer and Chief Financial Officer of the Company, to the effect
that, and you shall be satisfied that:

 

(i) The representations and warranties of the Company in this Agreement are true
and correct, as if made on and as of the Closing Date, and the Company has
complied with all the agreements and satisfied all the conditions on its part to
be performed or satisfied at or prior to each Closing Date;

  

(ii) No stop order suspending the effectiveness of the Registration Statement or
the use of the Base Prospectus or the Prospectus Supplement has been issued and
no proceedings for that purpose have been instituted or are pending or, to the
Company’s knowledge, threatened under the Act; no order having the effect of
ceasing or suspending the distribution of the Securities or any other securities
of the Company has been issued by any securities commission, securities
regulatory authority or stock exchange in the United States and no proceedings
for that purpose have been instituted or are pending or, to the knowledge of the
Company, contemplated by any securities commission, securities regulatory
authority or stock exchange in the United States;

 

(iii) When the Registration Statement became effective and at all times
subsequent thereto up to the delivery of such certificate, the Registration
Statement, the Base Prospectus and each Prospectus Supplement and any amendments
or supplements thereto, and Incorporated Documents, when such documents became
effective or were filed with the Commission, contained all material information
required to be included therein by the Act and the Exchange Act and the
applicable rules and regulations of the Commission thereunder, as the case may
be, and in all

--------------------------------------------------------------------------------

material respects conformed to the requirements of the Act and the Exchange Act
and the applicable rules and regulations of the Commission thereunder, as the
case may be, and the Registration Statement and the Base Prospectus and the
Prospectus Supplement, and any amendments or supplements thereto, did not and do
not include any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(provided, however, that the preceding representations and warranties contained
in this paragraph (iii) shall not apply to any statements or omissions made in
reliance upon and in conformity with information furnished in writing to the
Company by the Placement Agent expressly for use therein) and, since the
effective date of the Registration Statement, there has occurred no event
required by the Act and the rules and regulations of the Commission thereunder
to be set forth in an amended or supplemented Prospectus Supplement which has
not been so set forth;

 

(iv) Subsequent to the respective dates as of which information is given in the
Registration Statement, the Base Prospectus and each Prospectus Supplement,
there has not been: (a) any Material Adverse Change; (b) any transaction that is
material to the Company and the Subsidiaries taken as a whole, except
transactions entered into in the ordinary course of business; (c) any
obligation, direct or contingent, that is material to the Company and the
Subsidiaries taken as a whole, incurred by the Company or any Subsidiary, except
obligations incurred in the ordinary course of business; (d) any material change
in the capital stock (except changes thereto resulting from the exercise of
outstanding stock options or warrants) or outstanding indebtedness of the
Company or any Subsidiary; (e) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company; or (f) any loss or
damage (whether or not insured) to the property of the Company or any Subsidiary
which has been sustained or will have been sustained which has a Material
Adverse Effect; and

 

(v) The Company has been subject to continuous disclosure requirements of the
Exchange Act for a period of at least 12 calendar months immediately preceding
the filing of the Registration Statement, has timely filed all reports required
of it to be filed under the Exchange Act during the past 12 calendar months and
the portion of the month in which the Registration Statement was filed, and as
of the date of the Base Prospectus and each Prospectus Supplement is currently
in compliance with such obligations.

  

(f) Lock-up.  The Company’s directors and officers will enter into customary
“lock-up” agreements in favor of Placement Agent pursuant to which such persons
will agree, for a period of three (3) months from the date of the Offering that
they will neither offer, issue, sell, contract to sell, encumber, grant any
option for the sale of or otherwise dispose of any securities of the Company
without Placement Agent’s prior written consent.

 

(g) Stock Exchange Listing. The Common Stock are registered under the Exchange
Act and is or will as of the Closing Date be listed on the NASDAQ, and the
Company has taken no action designed to, or likely to have the effect of
terminating the registration of the Shares under the Exchange Act or delisting
or suspending from trading the Shares from NASDAQ, nor has the Company received
any information suggesting that the Commission or NASDAQ is contemplating
terminating such registration or listing, except as described in the Company’s
reports previously filed with the Commission.

 

(h) Compliance with Prospectus Delivery Requirements. The Company shall have
complied with the provisions of Sections 3 and 4(c) and (d) with respect to the
furnishing of Prospectus Supplements.

 

(i) Additional Documents. On or before each Closing Date, the Placement Agent
and counsel for the Placement Agent shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Section 6 (Payment of Expenses), Section 7
(Reimbursement of Placement Agent’s Expenses), Section 8 (Indemnification and
Contribution) and Section 10 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.

 

Section 6. Payment of Expenses.

 

The Company agrees to pay all costs, fees and expenses incurred in connection
with the performance of its obligations hereunder and in connection with the
transactions contemplated hereby, including without limitation: (i) all expenses
incident to the issuance, delivery and qualification of the Securities
(including all printing and engraving costs); (ii) all fees and expenses of the
registrar and transfer agent of the Common Stock; (iii) all necessary issue,
transfer and other stamp taxes in connection

--------------------------------------------------------------------------------

with the issuance and sale of the Securities; (iv) all fees and expenses of the
Company’s counsel, independent public or certified public accountants and other
advisors; (v) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution of the Registration
Statement (including financial statements, exhibits, schedules, consents and
certificates of experts), the Base Prospectus and each Prospectus Supplement,
and all amendments and supplements thereto, and this Agreement; (vi) all filing
fees, reasonable attorneys’ fees and expenses incurred by the Company or the
Placement Agent in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the
Securities for offer and sale under the state securities or blue sky laws; (vii)
the filing fees incident to, and the reasonable fees and expenses of counsel for
the Placement Agent in connection with, the review and approval by the FINRA of
the Placement Agent’s participation in the offering and distribution of the
Securities, which shall not exceed, in the aggregate, when combined with any
counsel fees due pursuant to subsection (vi) above, $12,500; (viii) the fees and
expenses of Placement Agent’s clearing firm, not to exceed $500; (ix) the fees
and expenses associated with including the Shares on the NASDAQ; (x) all costs
and expenses incident to the travel and accommodation of the Company’s employees
on the “roadshow,” if any; and (xi) all other fees, costs and expenses referred
to in Part II of the Registration Statement.

 

Section 7. Reimbursement of Placement Agent’s Expenses.

 

Whether or not this Agreement is terminated, and whether or not the sale to the
Investors of the Securities on any Closing Date is consummated, the Company
agrees to reimburse the Placement Agent, upon demand, for all reasonable and
documented out-of-pocket expenses that shall have been reasonably incurred by
the Placement Agent in connection with the proposed purchase and the offering
and sale of the Securities, including but not limited to printing expenses,
travel and accommodation expenses, postage, facsimile and telephone charges.  

 

Section 8. Indemnification and Contribution.

 

(a) Indemnification of the Placement Agent. The Company agrees to indemnify and
hold harmless the Placement Agent, its officers and employees, and each person,
if any, who controls the Placement Agent within the meaning of the Act and the
Exchange Act against any loss, claim, damage, liability or expense, as incurred,
to which such Placement Agent or such controlling person may become subject,
under the Act, the Exchange Act, or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company, which consent shall not be unreasonably withheld), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: (i) upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; or (ii) upon any untrue statement or alleged untrue
statement of a material fact contained in the Base Prospectus or the Prospectus
Supplement (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or (iii) in whole or in part upon any inaccuracy in the
representations and warranties of the Company contained herein; or (iv) in whole
or in part upon any failure of the Company to perform its obligations hereunder
or under law; or (v) any act or failure to act or any alleged act or failure to
act by any Placement Agent in connection with, or relating in any manner to, the
Securities or the offering contemplated hereby, and which is included as part of
or referred to in any loss, claim, damage, liability or action arising out of or
based upon any matter covered by clause (i), (ii), (iii) or (iv) above, provided
that the Company shall not be liable under this clause (v) to the extent that a
court of competent jurisdiction shall have determined by a final judgment that
such loss, claim, damage, liability or action resulted directly from any such
acts or failures to act undertaken or omitted to be taken by any Placement Agent
through its bad faith or willful misconduct; and to reimburse such Placement
Agent and each such controlling person for any and all expenses (including the
reasonable fees and disbursements of counsel chosen by ThinkEquity) as such
expenses are reasonably incurred by such Placement Agent or such controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the foregoing indemnity agreement shall not apply to any loss,
claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by any Placement Agent expressly
for use in the Registration Statement, the Base Prospectus or the Prospectus
Supplement (or any amendment or supplement thereto).

 

(b) Indemnification of the Company, its Directors and Officers. The Placement
Agent agrees to indemnify and hold harmless the Company, each of its directors,
each of its officers who signed the Registration Statement and each person, if
any, who controls the Company within the meaning of the Act or the Exchange Act,
against any loss, claim, damage, liability or expense, as incurred, to which the
Company, or any such director, officer or controlling person may become subject,
under the Act, the Exchange Act, or other federal, state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Placement Agent), insofar as such loss, claim,

--------------------------------------------------------------------------------

damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon any untrue or alleged untrue statement of
a material fact contained in any Prospectus Supplement (or any amendment or
supplement thereto), or arises out of or is based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in such Prospectus Supplement
(or any amendment or supplement thereto), in reliance upon and in conformity
with written information furnished to the Company by such Placement Agent
expressly for use therein and to reimburse the Company, or any such director,
officer or controlling person for any legal and other expense reasonably
incurred by the Company, or any such director, officer or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action. The indemnity agreement
set forth in this Section 8(b) shall be in addition to any liabilities that the
Placement Agent may otherwise have.

  

(c) Information Provided by the Placement Agent. The Company and each person, if
any, who controls the Company within the meaning of the Act or the Exchange Act,
hereby acknowledges that the only information that the Placement Agent will
furnish to the Company expressly for use in any Prospectus Supplement (or any
amendment or supplement thereto) are the statements regarding the Placement
Agent set forth under the caption “Plan of Distribution” in the Prospectus
Supplement.

 

(d) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability, which it may have to
any indemnified party for contribution to the extent it is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in, and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless: (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel), approved by the indemnifying
party), representing the indemnified parties who are parties to such action);
(ii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action; or (iii) the indemnifying party has
authorized the employment of counsel for the indemnified party at the expense of
the indemnifying party, in each of which cases the fees and expenses of counsel
shall be at the expense of the indemnifying party.

 

(e) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably withheld, but if settled with such consent or
if there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent includes: (i) an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such action, suit or
proceeding; and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.

  

(f) Contribution. If the indemnification provided for in this Section 8 is
unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect the
relative benefits received by such party on the one hand and the Placement Agent
on the other from the offering of the Securities. If, however, the allocation
provided by the

--------------------------------------------------------------------------------

immediately preceding sentence is not permitted by applicable law then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party on the
one hand and the Placement Agent on the other in connection with the statements
or omissions which resulted in such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof), as well as any other relevant
equitable considerations. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the “control” stockholders on
the one hand or the Placement Agent on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

The Company and Placement Agent agree that it would not be just and equitable if
contributions pursuant to this Section 8(f) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 8(f). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) referred
to above in this Section 8(f) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (f): (i) no Placement Agent shall be required to
contribute any amount in excess of the amount of the placement agent fees
actually received by such Placement Agent pursuant to this Agreement; and (ii)
no person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Placement Agent’s obligations
under this Section 8(f) to contribute are several in proportion to their
respective placement obligations and not joint.

 

(g) Timing of Any Payments of Indemnification. Any losses, claims, damages,
liabilities or expenses for which an indemnified party is entitled to
indemnification or contribution under this Section 8 shall be paid by the
indemnifying party to the indemnified party as such losses, claims, damages,
liabilities or expenses are incurred, but in all cases, no later than forty-five
(45) days of invoice to the indemnifying party.

 

(h) Survival. The indemnity and contribution agreements contained in this
Section 8 and the representations and warranties set forth in this Agreement
shall remain operative and in full force and effect, regardless of: (i) any
investigation made by or on behalf of any Placement Agent or any person
controlling such Placement Agent, the Company, its directors or officers or any
persons controlling the Company; (ii) acceptance of any Securities and payment
therefor hereunder; and (iii) any termination of this Agreement. A successor to
any Placement Agent, or to the Company, its directors or officers or any person
controlling the Company, shall be entitled to the benefits of the indemnity,
contribution and reimbursement agreements contained in this Section 8.

  

(i) Acknowledgements of Parties. The parties to this Agreement hereby
acknowledge that they are sophisticated business persons who were represented by
counsel during the negotiations regarding the provisions hereof including,
without limitation, the provisions of this Section 8, and are fully informed
regarding said provisions. They further acknowledge that the provisions of this
Section 8 fairly allocate the risks in light of the ability of the parties to
investigate the Company and its business in order to assure that adequate
disclosure is made in the Registration Statement and the Prospectus Supplement
as required by the Act and the Exchange Act.

 

Section 9. [RESERVED].

 

Section 10. Representations and Indemnities to Survive Delivery.

 

The respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the company, of its
officers, and of the Placement Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Placement Agent or the Company or any of its or
their partners, officers or directors or any controlling person, as the case may
be, and will survive delivery of and payment for the Securities sold hereunder
and any termination of this Agreement.

 

Section 11. Notices.

 

All communications hereunder shall be in writing and shall be mailed, hand
delivered or telecopied and confirmed to the parties hereto as follows:

 

If to the Placement Agent:

 

--------------------------------------------------------------------------------

ThinkEquity, A Division of Fordham Financial Management Inc.

17 State Street, 22nd Fl.

New York, NY 10004

Telephone:  (646) 968-9355

E-mail: el@think-equity.com

Attention: Eric Lord

 

With a copy to:

 

Pryor Cashman LLP

7 Times Square

New York, NY 10036

Facsimile: (212) 798-6319

Attention: M. Ali Panjwani, Esq.

 

If to the Company:

 

Staffing 360 Solution, Inc.

641 Lexington Avenue, Suite 2701

New York, NY 10022

Facsimile: (212) 634-6462

Attention: Brendan Flood

 

With a copy to:

 

Haynes & Boone, LLP

30 Rockefeller Plaza, 26th Floor

New York, NY 10022

Facsimile: (212) 884-8234

Attention: Rick Werner, Esq.

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

Section 12. Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 8, and to their respective
successors, and personal representatives, and no other person will have any
right or obligation hereunder.

 

Section 13. Partial Unenforceability.

 

The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

 

Section 14. Governing Law Provisions.

 

(a) Governing Law. This agreement shall be governed by and construed in
accordance with the internal laws of the state of New York applicable to
agreements made and to be performed in such state.

 

(b) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in New York, New York, or the courts of the State of New York in
each case located in the Borough of Manhattan (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for proceedings instituted in regard to the enforcement of a judgment of
any such court (a “Related Judgment”), as to which such jurisdiction is
non-exclusive) of such courts in any such suit, action or proceeding. Service of
any process, summons, notice or document by mail to such party’s address set
forth above shall be effective service of process for any suit, action or other
proceeding brought in any such court. The parties irrevocably and
unconditionally waive any objection to the laying of venue

--------------------------------------------------------------------------------

of any suit, action or other proceeding in the Specified Courts and irrevocably
and unconditionally waive and agree not to plead or claim in any such court that
any such suit, action or other proceeding brought in any such court has been
brought in an inconvenient forum.

 

Section 15. General Provisions.

 

This Agreement constitutes the entire agreement of the parties to this Agreement
and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof, except for that certain engagement letter between the Company and
ThinkEquity, dated July 28, 2019. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. Section headings
herein are for the convenience of the parties only and shall not affect the
construction or interpretation of this Agreement.

 

[The remainder of this page has been intentionally left blank.]

[Signature Page Follows]

 

 

 




--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours,

 

STAFFING 360 SOLUTIONS, INC.

 

 

By: /s/ Brendan Flood

Name: Brendan Flood

Title: Executive Chairman

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted by the
Placement Agent as of the date first above written.

 

THINKEQUITY, A DIVISION OF FORDHAM FINANCIAL MANAGEMENT INC.

 

 

By: /s/ Eric Lord

Name: Eric Lord

Title: Head of Investment Banking

 

 

 